Per Curiam.

The tenancy here having been properly terminated under the Authority’s monthly lease, there was no legal defense to its holdover proceeding. Moreover, the tenants failed to submit an affidavit of merits and were guilty of laches in neglecting to attempt to vacate the final order for four months following the service of the precept and petition.
In view of the foregoing and the history of the tenants’ delinquency, the order of the court vacating the final order was an improvident exercise of discretion.
The order should be reversed, with $10 costs, and final order reinstated.
Steuer, J. P., Hofstadter and Hecht, JJ., concur.
Order reversed, etc.